The opinion of the court was delivered by
. Rbdfield, J.
This action is assumpsit, was tried by the referee, and stands on the report.
It has been held by the court that on a general reference the case is to be tried upon.the facts, without reference to the form of the pleadings. Carter v. Howard, 39 Vt. 108. An award had been made between these parties, and we think the award concludes the controversy. The parties “ agreed to submit all matters of difference between them the matters here- in controversy were submitted, and a hearing thereon had before .the arbitrators, and an award made in the premises. Mr. Cahoon, the present owner of this suit and controversy, was before the arbitrators, the plaintiff’s attorney, and contended that defendant was liable and bound to indemnify the plaintiff against Cahoon’s judgment for the value of the lumber sold by defendant to the plaintiff. The arbitrators awarded that plaintiff should recover back all he had paid defendant for the lumber; found no such guaranty or indemnity had been given as. claimed, and “ threw out these claims”as not established.
These domestic tribunals are in the interest of peace, and the State has an interest that controversy should end. Such courts sometimes get aside of technical law, but ordinarily reach sub*235stantial justice. If the defendant sold the lumber to the plaintiff for legal consideration, the sale ordinarily carries with it a guarantee of title to the property sold ; but an award, though erroneous, if fairly made, is as conclusive upon the parties as other judgments.
It is said that at the time of the arbitration plaintiff had not paid Cahoon his judgment for the value of the lumber, and therefore had no claim to recover it of the defendant. But the arbitrators had full power to award that defendant should indemnify and' pay sums as plaintiff should have to pay on Cahoon’s judgment against him.- An arbitrator is not hampered with specifications and pleading, but determines rights and duties between the parties as well as sums to be paid. Judgment affirmed.